Exhibit 10.3

 

CHARDAN HEALTHCARE ACQUISITION CORP.

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of October 28, 2019 by and
among Chardan Healthcare Acquisition Corp., a Delaware corporation (the
“Company”), BiomX Ltd., an Israeli company (“BiomX”), Chardan Investments, LLC
(“Chardan”) and each of the individuals and entities set forth on the signature
page hereto (each a “Voting Party” and collectively, the “Voting Parties”). For
purposes of this Agreement, capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Merger Agreement (as
defined below).

 

RECITALS

 

WHEREAS, the Company, BiomX, CHAC Merger Sub Ltd., an Israeli company (“Merger
Sub”), and Shareholder Representative Services LLC, as the representative of the
shareholders of the Company (the “Shareholders’ Representative”) entered into a
Merger Agreement, dated July 16, 2019 (the “Merger Agreement”); and

 

WHEREAS, each of the Voting Parties, currently owns, or on closing of the
transactions contemplated by the Merger Agreement, will own, shares of the
Company’s capital stock, and wishes to provide for orderly elections of the
Company’s board of directors as described herein.

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Agreement to Vote. During the term of this Agreement, each Voting Party
agrees to vote all securities of the Company that may vote in the election of
the Company’s directors that such Voting Party owns from time to time
(hereinafter referred to as the “Voting Shares”) in accordance with the
provisions of this Agreement, whether at a regular or special meeting of
stockholders or any class or series of stockholders or by written consent.

 

2. Election of Boards of Directors.

 

2.1 Voting. During the term of this Agreement, each Voting Party agrees to vote
all Voting Shares in such manner as may be necessary to elect (and maintain in
office) as members of the Company’s Board of Directors the following persons:

 

(a) Two (2) person(s) (each a “Chardan Designee”) designated by Chardan to serve
for two (2) years from the Closing Date (as defined in the Merger Agreement);
and

 

(b) Five (five) person(s) (each a “Stockholder Designee,” and collectively, the
“Stockholder Designees”) designated below, which may be subsequently (following
Closing) changed by the Shareholders’ Representative; and

 

2.2 Initial Designees. The initial Chardan Designees are Jonas Grossman and
Gbola Amusa. The initial Stockholder Designees are Jonathan Solomon, Yaron
Breski, Erez Chimovitz, Robbie Woodman and one vacancy.

 

2.3 Size of the Board. The parties hereto agree that they shall, and that they
shall cause their respective designees to, maintain the size of the Company’s
Board of Directors at seven (7) persons for two (2) years from the Closing Date.

 

2.4 Obligations; Removal of Directors; Vacancies. The obligations of the Voting
Parties pursuant to this Section 2 shall include any stockholder vote to amend
the Company’s Amended and Restated Certificate of Incorporation as required to
effect the intent of this Agreement. Each of the Voting Parties and the Company
agree not to take any actions that would contravene or materially and adversely
affect the provisions of this Agreement and the intention of the parties with
respect to the composition of the Company’s Board of Directors as herein stated.
The parties acknowledge that the fiduciary duties of each member of the
Company’s Board of Directors are to the Company’s stockholders as a whole. In
the event any director elected pursuant to the terms hereof ceases to serve as a
member of the Company’s Board of Directors, the Company and the Voting Parties
agree to take all such action as is reasonable and necessary, including the
voting of shares of capital stock of the Company by the Voting Parties as to
which they have beneficial ownership, to cause the election or appointment of
such other person designated by the Company or the Shareholders’ Representative
(after Closing) , as the case may be, to the Board of Directors as may be
designated on the terms provided herein.

 



1

 

 

3. Approval of Amendment to the BiomX 2015 Equity Incentive Plan. During the
term of this Agreement each Voting Party agrees to vote all Voting Shares in
such manner as may be necessary to approve an amended BiomX 2015 Employee Stock
Option Plan (the “Equity Incentive Plan”), (or the adoption of a new equity
incentive plan having the same effect) that will be assumed by Company as of the
Effective Time), subject to and in accordance with Section 9.11 of the Merger
Agreement.

 

4. Successors in Interest of the Voting Parties and the Company. The provisions
of this Agreement shall be binding upon the successors in interest of any Voting
Party with respect to any of such Voting Party’s Voting Shares or any voting
rights therein, unless such shares are sold into the public markets. Each Voting
Party shall not, and the Company shall not, permit the transfer of any Voting
Party’s Voting Shares (except for sales of Voting Shares into the public
markets), unless and until the person to whom such securities are to be
transferred shall have executed a written agreement pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person was a Voting Party hereunder.

 

5. Covenants. The Company and each Voting Party agrees to take all actions
required to ensure that the rights given to each Voting Party hereunder are
effective and that each Voting Party enjoys the benefits thereof. Such actions
include, without limitation, the use of best efforts to cause the nomination of
the designees, as provided herein, for election as directors of the Company.
Neither the Company nor any Voting Party will, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be performed
hereunder by the Company or any such Voting Party, as applicable, but will at
all times in good faith assist in the carrying out of all of the provisions of
this Agreement and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of each Voting Party hereunder
against impairment.

 

6. Grant of Proxy. The parties agree that this Agreement does not constitute the
granting of a proxy to any party or any other person; provided, however, that
should the provisions of this Agreement be construed to constitute the granting
of proxies, such proxies shall be deemed coupled with an interest and are
irrevocable for the term of this Agreement.

 

7. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.

 

8. Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

9. Termination. This Agreement shall terminate upon the first to occur of the
following:

 

9.1 The date that is two (2) years from the Closing Date; or

 

9.2 immediately prior to a transaction pursuant to which a person or group other
than current shareholders of the Company or the Voting Parties, or their
respective affiliates, will control greater than 50% of the Company’s voting
power with respect to the election of directors of the Company.

 

10. Amendments and Waivers. Except as otherwise provided herein, any provision
of this Agreement may be amended or the observance thereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of (a) the Company, and (b) the holders of a
majority of Voting Shares then held by the Voting Parties and the Shareholders’
Representative, voting separately as a class; provided, however, that the right
of the Company to nominate the Company Designee shall not be amended without the
written consent of a majority in interest of the stockholders of the Company;
and provided further, that the right of the Shareholders’ Representative to
nominate the Stockholder Designees shall not be amended without the written
consent of the Shareholders’ Representative.

 



2

 

 

11. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement.

 

12. Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

13. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws
provisions, except that all matters relating to the fiduciary duties of the
Company’s Board of Directors shall be subject to the laws of Delaware.

 

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

15. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

16. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Remainder of page intentionally left blank; signature page follows]

 



3

 

 

This Voting Agreement is hereby executed effective as of the date first set
forth above.

 

“COMPANY”         CHARDAN HEALTHCARE ACQUISITION CORP.,   a Delaware corporation
        By: /s/ Jonas Grossman     Name: Jonas Grossman     Title: President    
    “CHARDAN”         CHARDAN INVESTMENTS, LLC     a Delaware limited liability
company         By: /s/ Jonas Grossman   Name: Jonas Grossman     Title:
Managing Member         “BiomX”         BIOMX LTD.,     an Israeli company      
  By: /s/ Jonathan Solomon     Name: Jonathan Solomon     Title: Chief Executive
Officer         [SHAREHOLDERS]            



  

4

 

  

This Voting Agreement is hereby executed effective as of the date first set
forth above.

 

Yeda Research and Development Company Limited

 

By: /s/ Gil Granot-Mayer    Name:  Gil Granot-Mayer    Title: C.E.O.  

 

By: /s/ Mudi Sheves   Name:  Mudi Sheves   Title: Chairman  

 

ORBIMED ISRAEL PARTNERS, LIMITED PARTNERSHIP

and

ORBIMED ISRAEL INCUBATOR L.P.

 

By:OrbiMed Israel Biofund GP, L.P., its general partner;

and

 

By:OrbiMed Israel GP Limited, its general partner

 

By: /s/ Erez Chimovits   Name:  Erez Chimovits   Title: Senior Managing Director
 

 

By: /s/ Nissim Darvish   Name:  Nissim Darvish   Title: Senior Managing Director
 

 

JOHNSON & JOHNSON INNOVATION-JJDC, INC.

 

By: /s/ Zeev Zehavi   Name:  Zeev Zehavi   Title: Vice President  

 

TAKEDA VENTURES, INC.

 

By: /s/ Michael Martin   Name:  Michael Martin   Title: President  

 

SBI JI INNOVATION FUND LIMITED PARTNERSHIP

 

By:SBI JI Innovation Partners Ltd.,
its General Partner

 

By: /s/ Yusuke Inaba   Name:  Yusuke Inaba   Title: Director  

 

HANS W. SCHOEPFLIN TRUST

 

By: /s/ Hans Schoepflin   Name:  Hans Schoepflin   Title:    

  

STICHTING LICHFIELD

 

By: /s/ J.M. Wolkers   Name:  J.M. Wolkers   Title: Director  

 

[Voting Agreement]

 



5

 

 

STICHTING ADMINISTRATIEKANTOOR THE INVISIBLE HAND AT WORK

 

By: /s/ Hendrik Brulleman   Name:  Hendrik Brulleman   Title: Director  

 

HEALTH FOR LIFE CAPITAL S.C.A. SICAR

 

By: Health For Life Management   /s/ Isabelle de Cremoux   Name:  Isabelle de
Cremoux   Title: Manager  

 

HEALTH FOR LIFE CAPITAL FPCI – ALPHA COMPARTMENT

 

By: SEVENTURE PARTNERS   Name:  Isabelle de Cremoux   Title: CEO  

 

MIRAE ASSET CAPITAL CO. LTD.

 

By: /s/ Ji Kwang Chung   Name:  Ji Kwang Chung   Title: Managing Director  

 

MIRAE ASSET VENTURE INVESTMENT, CO, LTD. (THROUGH MIRAE ASSET YOUNG START-UP
INVESTMENT FUND)

 

By: /s/ Eung Suk Kim   Name:  Eung Suk Kim   Title: CEO  

 

MIRAE ASSET VENTURE INVESTMENT, CO, LTD. (THROUGH 2016 KIF-MIRAE ASSET ICT
VENTURE FUND)

 

By: /s/ Eung Suk Kim   Name:  Eung Suk Kim   Title: CEO  

 

MIRAE ASSET-CELLTRION NEW GROWTH FUND I

 

By: /s/ Jikwang Chung   Name:  Jikwang Chung   Title: Managing Director  

  

[Voting Agreement]

 



6

 

 

8VC ANGEL FUND I, L.P.

 

By:8VC Angel GP I, LLC,
its General Partner

 

By: /s/ Drew Oetting   Name:  Drew Oetting   Title: Managing Member  

 

8VC ANGEL FUND I ASSOCIATES, L.P.

 

By:8VC Angel GP I, LLC,
its General Partner

 

By: /s/ Drew Oetting   Name:  Drew Oetting   Title: Managing Member  

 

8VC FUND I, L.P.

 

By:8VC GP I, LLC
its General Partner

 

By: /s/ Joe Lonsdale   Name:  Joe Lonsdale   Title: Managing Member  

 

8VC ENTREPRENEURS FUND I, L.P.

 

By:8VC GP I, LLC
its General Partner

 

By: /s/ Joe Lonsdale   Name:  Joe Lonsdale   Title: Managing Member  

 

RMGP BIO-PHARMA INVESTMENT FUND, L.P.

 

By:RMGP Bio-Pharma Investments, L.P., its general partner

 

By:RMGP Bio-Pharma General Partner Ltd., its general partner

 

By: /s/ Asset Korat   Name:  Asset Korat   Title: Partner     July 15 2019  

 

CHONG KUN DANG PHARMACEUTICAL CORP.

 

By: /s/ Young Joo Kim   Name:  Young Joo Kim   Title: President  

 

HANDOK INC.

 

By: /s/ Jeong Yol Cho   Name:  Jeong Yol Cho   Title: President  

 

[Voting Agreement]

 



7

 



 

/s/ RHEE, JOO WON   RHEE, JOO WON  

 

/s/ RHEE, JOO KYUNG   RHEE, JOO KYUNG  

 

/s/ RHEE, JOO AH   RHEE, JOO AH  

 

CFAM 2017 LLC

 

By: /s/ Neil L. Cohen   Name:  Neil L. Cohen   Title: Special Member  

 

TELMINA LTD.

 

For and on behalf of Champel Directors Limited

 

By: /s/ Tobias Reinmann   Name:  Tobias Reinmann   Title: Corporate Director  

 

KB INVESTMENT CO., LTD.

 

By: /s/ Jong Pil Kim   Name:  Jong Pil Kim   Title: Chief Executive Officer  

 

KB DIGITAL INNOVATION INVESTMENT FUND LIMITED PARTNERSHIP

 

By: /s/ Jong Pil Kim   Name:  Jong Pil Kim   Title: Chief Executive Officer  

 

BARUCH FAMILY REVOCABLE TRUST

 

By: /s/ Thomas Baruch   Name:  Thomas Baruch   Title: Manager  

 

/s/ RAFI GIDRON   RAFI GIDRON  



 

/s/ GUY HARMELIN   GUY HARMELIN  

 

/s/ ALON HIRSCH   ALON HIRSCH  

  

/s/ GBOLA AMUSA   GBOLA AMUSA  

 

[Voting Agreement]

 

8

 



